Citation Nr: 1600103	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent disabling for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent disabling for instability of the left knee associated with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a non-compensable disability rating.  The December 2012 rating decision granted service connection for left knee degenerative joint disease and left knee instability; the December 2012 rating decision assigned an initial disability rating of 10 percent for both awards.  In a September 2015 rating decision, the initial disability rating for left knee degenerative joint disease was increased to 20 percent.  The Veteran expressed disagreement with the initial disability ratings assigned.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In July 2015, the Board remanded the appeal to the RO for additional development.  With respect to the claims of increased disability ratings for bilateral hearing loss and left knee degenerative joint disease, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, with respect to the claim of an increased disability rating for left knee instability, the matter has not been properly returned to the Board and another remand is required.  Id.  

While the Board is remanding the claim of an increased disability rating for left knee instability, the Board finds no prejudice to the Veteran in proceeding with adjudication of the claim of an increased disability rating for left knee degenerative joint disease.  While these claims necessarily relate to each other, they are distinct claims for adjudication purposes.  As discussed below, the Board is remanding the claim of an increased disability rating for left knee instability because readjudication of this claim was not performed by the RO.  However, all the development requested by the Board in the July 2015 Remand was performed and available for review in consideration of the Veteran's claim of an increased disability rating for left knee degenerative joint disease.  Therefore, the Board may proceed with adjudication of the increased disability rating claim for left knee degenerative joint disease.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to an increased initial disability claim for left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA audiometric testing in October 2012 revealed a 25 decibel puretone threshold average and 92 percent speech discrimination in the right ear, and a 29 decibel puretone threshold average and 94 percent speech discrimination in the left ear. 

2.  VA audiometric testing in August 2015 revealed a 30 decibel puretone threshold average and 94 percent speech discrimination in the right ear, and a 35 decibel puretone threshold average and 90 percent speech discrimination in the left ear. 

3.  For the entire initial rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by subjective complaints of pain, locking, and swelling, and difficulty with prolonged weight bearing, stair negotiation, and recreational activities; objective findings include left knee flexion greater than 60 degrees and left knee extension greater than five degrees.  

4.  Throughout the entire rating period on appeal, ankylosis, malunion or non-union of the tibia and fibula, and genu recurvatum have not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial rating in excess of 20 percent disabling for service-connected left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for bilateral hearing loss and left knee degenerative joint disease, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, VA examination reports from October 2012, December 2012, and August 2015, and the Veteran's statements, including his testimony at the May 2015 Board hearing.     

The Veteran was afforded VA examinations in October 2012, December 2012, and August 2015 in connection with his claims of entitlement to increased disability ratings for bilateral hearing loss and left knee degenerative joint disease.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claims of increased disability ratings on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

In every instance where the Rating Schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As relevant to orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Increased Rating for Bilateral Hearing Loss - Analysis

The Veteran contends that his service-connected hearing loss is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that his hearing loss has resulted in difficulty communicating particularly in settings with background noise present, and interfered with his enjoyment of the television.  The Veteran's bilateral hearing loss is currently rated as non-compensable.  See 38 C.F.R. § 4.85.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, a compensable disability rating is not warranted for bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in October 2012.  At that time, the Veteran reported hearing loss causing difficulty communicating with his wife, particularly in the context of background ambient noise.  VA audiometric testing performed in October 2012 revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear, indicating a non-compensable hearing loss disability.  

Upon VA audiological examination in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
40
LEFT
15
10
30
30
45

The puretone threshold average, after rounding to the nearest whole number, was 25 decibels in the right ear and 29 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The October 2012 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The October 2012 audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear (25 decibel puretone threshold average, and 92 percent speech discrimination), and a Roman numeral designation of I for the left ear (29 decibel puretone threshold average, and 94 percent speech discrimination).  The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment.  

The Board finds that puretone thresholds reported in the October 2012 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, the October 2012 VA examination report did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment does not apply with respect to this VA examination.  

During the May 2015 Board hearing, the Veteran testified that his hearing loss is particularly evident in situations where background noise is present, such as when the television is turned on or in social settings among crowds.  The Veteran testified particularly about difficulty discerning particular speech apart from the background noise.  See Hearing Transcript pp. 3-4.  In a May 2015 statement, the Veteran's wife reiterated the Veteran's reports of his difficulty with discerning speech apart from background noises, and also indicated that the Veteran routinely turns the volume up when watching television as he is unable to hear the television properly.  The Veteran's wife also indicated that his hearing loss has resulted in increased difficulty in social functioning.  

The Veteran was afforded a second VA audiological examination in August 2015.  At that time, the Veteran reported "significant difficulty hearing especially in background noise."  VA audiometric testing performed in August 2015 revealed Level I hearing loss in the right ear and Level II hearing loss in the left ear, indicating a non-compensable hearing loss disability.  

Upon VA audiological examination in August 2015, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
45
LEFT
20
20
35
35
50

The puretone threshold average, after rounding to the nearest whole number, was 30 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  The August 2015 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The August 2015 audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear (30 decibel puretone threshold average, and 94 percent speech discrimination), and a Roman numeral designation of II for the left ear (35 decibel puretone threshold average, and 90 percent speech discrimination).  The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (II), entered into Table VII produce a zero percent disability rating for hearing impairment.  

The Board finds that puretone thresholds reported in the August 2015 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, the August 2015 VA examination report did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment does not apply with respect to this VA examination.  

Based on all the evidence of record, the Board finds that a compensable disability rating is not warranted for bilateral hearing loss at any point during the entire rating period on appeal.  The Board finds that audiometric testing results from the October 2012 and August 2015 VA examinations are probative, appear valid for rating purposes, and specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.  The record does not otherwise contain valid audiometric testing not discussed above that may be used in evaluating the Veteran's current disability.  Therefore, any application of staged ratings is inapplicable.  See Fenderson, 12 Vet. App. at 126. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty communicating with background noise present and difficulty hearing the television.  However, disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record.  Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for bilateral hearing loss for any period on appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Left Knee Degenerative Joint Disease - Analysis

The Veteran contends that his service-connected left knee degenerative joint disease is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that his left knee degenerative joint disease manifests in recurrent pain, swelling, and weakness that has resulted in occasional falls, difficulty tolerating prolonged weight bearing, and difficulty performing activities of daily living and recreational activities.  The Veteran's left knee degenerative joint disease is currently rated as 20 percent disabling under the hyphenated Diagnostic Code 5003-5258.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5003, which contemplates degenerative arthritis, provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Id.  Normal range of motion of the knee is to zero degrees of extension and to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of extension of the knee to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the knee to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the knee to 45 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, the maximum 20 percent disability rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion in the joint.  38 C.F.R. § 4.71a.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the Veteran's left knee degenerative joint disease.  

VA treatment records dated between December 2011 and April 2013 indicate that the Veteran reported chronic left knee pain.  The VA clinician indicated that the Veteran is able to perform all activities of daily living, but has pain occasionally.  

Upon VA examination in December 2012, the Veteran reported intermittent pain, recurrent swelling, and episodes of giving way.  The Veteran reported intermittent flare-ups as occurring after prolonged standing, walking, and stair climbing.  The VA examiner documented 110 degrees of knee flexion, with pain beginning at 105 degrees, and zero degrees of painful knee extension.  Upon repetitive testing, the VA examiner indicated that the Veteran demonstrated weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing.  The VA examiner further noted decreased strength in the left knee and a contemporaneous VA X-ray report documenting degenerative arthritis.  Regarding functional capacity, the VA examiner opined that the Veteran's left knee limited his ability to perform occupational activities that required prolonged standing, walking, lifting, or carrying.  

During the May 2015 Board hearing, the Veteran testified that he experiences intermittent pain and recurrent episodes of giving way.  The Veteran testified that his symptoms limit his ability to perform activities of daily living such as cleaning the house or mowing the lawn, as well as recreational activities such as bowling.  The Veteran further testified that he currently wears an over-the-counter compression brace infused with copper when he bowls.  

In a May 2015 statement, the Veteran's wife indicated that the Veteran walks with an obvious limp and occasionally his knee will give out resulting in a fall.  She further indicated that the Veteran has difficulty transferring from a seated to standing position.  

Upon VA examination in August 2015, the Veteran reported recurrent left knee pain and swelling.  The VA examiner documented 120 degrees of knee flexion and zero degrees of knee extension.  The VA examiner noted that pain was present during both directions of movement, but did not result in functional loss; however, the VA examiner noted pain and lack of endurance upon repetitive testing.  The VA examiner also noted tenderness to palpation and crepitus, but noted normal muscular strength, no evidence of atrophy, and no ankylosis.  The VA examiner indicated that the Veteran had a left knee meniscectomy during service with current residual symptoms of frequent episodes of joint pain and locking and recurrent effusion.  The VA examiner noted that the Veteran regularly uses a brace for support of the left knee.  The VA examiner documented the presence of degenerative arthritis via a contemporaneous VA X-ray report.  Regarding functional capacity, the VA examiner indicated that the Veteran's left knee did not impact his ability to perform any type of occupational task.  

Based on all the evidence of record, the Board finds that the weight of the evidence is against a finding of entitlement to a disability rating in excess of 20 percent for left knee degenerative joint disease.  In this regard, the Veteran's current disability rating of 20 percent is provided under Diagnostic Code 5258 for dislocation of the meniscal cartilage with frequent episodes of locking, pain, and joint effusion.  See 38 C.F.R. § 4.71a.  The August 2015 VA examiner indicated that the Veteran's left knee degenerative joint disease is manifested by involvement of the meniscal cartilage with frequent episodes of locking, pain, and joint effusion.  The evidence of record indicates that these symptoms have been consistently present during the appeal period.  Therefore, the Board finds that the 20 percent disability rating currently provided for the left knee degenerative joint disease is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 20 percent disability rating is the maximum schedular rating under Diagnostic Code 5258; therefore, a higher schedular disability rating under this diagnostic code is not available.  

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  However, as the Board is remanding the claim of entitlement to a higher disability rating for left knee instability, the Board has not considered application of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which contemplates recurrent subluxation and lateral instability, in the context of the instant claim of entitlement to a higher disability rating for left knee degenerative joint disease.  

As discussed above, the Veteran's current disability rating is provided the hyphenated Diagnostic Code 5003-5258.  In this regard, the Board has considered entitlement to a disability rating solely under Diagnostic Code 5003.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's left knee degenerative joint disease warrants a 20 percent disability rating based on a limitation of motion, as due to pain, locking, and joint effusion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a disability rating solely under Diagnostic Code 5003 for the Veteran's left knee degenerative joint disease is not warranted.  Id.

In addition, the Board has considered application of Diagnostic Codes 5260 and 5261 on the basis of limitation of motion into knee flexion and knee extension.  See 38 C.F.R. § 4.71a.  However, the evidence of record does not establish a compensable limitation of motion under either diagnostic code.  Under Diagnostic Code 5260, a compensation limitation of knee flexion requires flexion limited to at least 45 degrees, and under Diagnostic Code 5261, a compensable limitation of knee extension requires extension limited to at least 10 degrees.  Id.  As indicated by both VA examination reports, the Veteran demonstrates greater than 45 degrees of knee flexion and 10 degrees of knee extension.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain; however, the evidence of record does not establish that the Veteran experienced any compensable limitation of motion even with consideration of pain or weakness.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07.  Therefore, the Board finds that a higher disability rating under Diagnostic Code 5260 or Diagnostic Code 5261 is not appropriate.  Moreover, a separate disability rating under either Diagnostic Code 5260 or Diagnostic Code 5261 is not permissible as the Veteran's symptoms of pain, swelling, and locking that cause limitation of motion are already contemplated by the 20 percent disability rating provided under Diagnostic Code 5258, and a separate disability rating would constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. 259.  

Similarly, a separate disability rating under Diagnostic Code 5259, which contemplates a symptomatic condition following removal of meniscal cartilage and provides a maximum schedular disability rating of 10 percent, would also constitute impermissible pyramiding as the Veteran's current residual symptoms of joint locking, pain, and swelling are already contemplated by the 20 percent disability rating provided under Diagnostic Code 5258.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. 259.  

Further, the evidence of record does not demonstrate knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum.  Therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.  

The Board notes that the August 2015 VA examination report reflects that the Veteran regularly uses a left knee brace.  While the VA examiner did not provide specific information regarding the use of the left knee brace, the Veteran testified during the May 2015 Board hearing that he uses an over-the-counter compression brace for support while bowling.  The use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including knee disabilities.  However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a brace is provided to support a part of the body that may be painful, atrophied, or deformed.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has fully considered the regular use of a knee brace in the Veteran's case as it relates to the symptomatology and functional independence associated with his left knee degenerative joint disease in the determination that a disability rating in excess of 20 percent is not warranted.  

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal have been more severe than the assigned disability rating reflect.  Moreover, the Veteran is competent to report observable symptoms, such as pain.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for a higher disability rating for left knee degenerative joint disease for any period on appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for left knee degenerative joint disease, left knee instability, bilateral hearing loss, and tinnitus.    

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral hearing loss and left knee degenerative joint disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board recognizes and has considered the Veteran's complaints of difficulty hearing and understanding his wife, particularly with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his daily life.  See Martinak, 21 Vet. App. at 455.  

In addition, the schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this regard, the Veteran's left knee degenerative joint disease is manifested by pain, locking, and swelling that results in decreased tolerance to prolonged weight bearing, and decreased ability to perform activities of daily living and recreational activities.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current right hand disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities and the Veteran has not asserted that he is unemployable.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 20 percent disabling for left knee degenerative joint disease is denied.  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left knee instability.  See 38 C.F.R. § 19.9 (2015).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).
 
In July 2015, the Board previously remanded the issue of entitlement to an increased disability rating for left knee instability.  As relevant, in the July 2015 Remand, the Board requested that all updated VA treatment records be obtained and associated with the file, that a VA orthopedic examination be scheduled addressing left knee instability, and that the AOJ readjudicate the claim.  Updated VA treatment records have been associated with the claims file and the Veteran underwent a VA orthopedic examination regarding his left knee in August 2015.  However, the claim of entitlement to an increased disability rating for left knee instability has not been readjudicated.  While the AOJ readjudicated the claim of entitlement to an increased disability rating for left knee degenerative joint disease, as discussed above, these claims are distinct claims and were separately remanded by the Board for appropriate action.  As the AOJ has not readjudicated the claim of entitlement to an increased disability rating for left knee instability, the Board must remand this claim to ensure compliance with the July 2015 Board Remand.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an increased disability rating for left knee instability.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


